Citation Nr: 1340697	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease lumbar spine L5-S1.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

3.  Entitlement to an effective date earlier than February 12, 2001, for service connection for right knee strain.

4.  Entitlement to an effective date earlier than February 12, 2001, for service connection for left knee strain.

5.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, also claimed as radiculopathy associated with the service connected degenerative disc disease lumbar spine L5-S1.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

[The claim of entitlement to medical reimbursement will be addressed in a separate decision.] 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1994 to October 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from January 2002, April 2008, June 2008, and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board recognizes that many other claims have been pending in appellate status during this longstanding appeal.  In August 2010, the Veteran submitted a typewritten statement indicating that he wished to withdraw issues related to the following disabilities, which were on appeal:  anxiety, irritable bowel syndrome to include chronic diarrhea, diabetes mellitus, obstructive sleep apnea, proteinuria, a stomach condition, bilateral shoulder condition, bilateral pes planus, shortness of breath, peripheral neuropathy of the upper extremities including radiculopathy, and a nervous condition.  These issues, therefore, are not within the Board's jurisdiction and will not be further discussed.

A hearing before the undersigned was held at the RO in St. Petersburg, Florida, in June 2013.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board observes that the Veteran's most recent VA examination related to the severity of his lumbar spine disability was in February 2011.  At his June 2013 hearing, he described a worsening of his back disability since that examination, to include increased pain, numbness and a feeling that his range of motion was limited further.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Thus, this claim must be remanded as a new VA examination is warranted to assess the current severity of the Veteran's service-connected lumbar spine disability.  This examination must include an assessment of the orthopedic and neurologic manifestations of his degenerative disc disease of L5-S1.

Moreover, the Board observes that the Veteran last received a VA examination of his migraine headaches in June 2009, which was more than four years ago.  Again, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2013).  This claim, therefore, must also be remanded for examination. 

Development of the record is necessary prior to these VA examinations.  First, the Board finds that the Veteran submitted evidence of award of Social Security Administration (SSA) disability benefits in 2010.  Specifically, the claims files include a March 2010 fully favorable SSA decision.  The record reflects that, despite the Veteran submitting a copy of this award several times, the RO has never requested SSA disability records.   VA regulation requires VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency, such as SSA.  38 C.F.R. § 3.159(c)(2) (2013).  VA must request the Veteran's SSA medical records in conjunction with his application for benefits.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (holding where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision and the supporting medical documents on which the decision was based). 

Further, in July 2008, the Veteran submitted a statement related to his TDIU claim, which included reference to VA vocational rehabilitation files in both Atlanta, Georgia, and in Florida.  The Veteran indicated that he was told by an Atlanta Vocational Rehabilitation counselor that he ought to pursue a TDIU claim.  VA vocational rehabilitation records are also in control of a Federal department or agency, thus they fall within VA's 38 C.F.R. § 3.159(c)(2) duty to assist.  A remand is therefore required so that the vocational rehabilitation files from both Georgia and Florida can be obtained and associated with the claims file.

Finally, the Veteran reported at his June 2013 Travel Board hearing that he received VA outpatient treatment, particularly with regard to his back, in March 2013.  He confirmed that he receives care from the Carl Vinson VA Medical Center.  The most recent treatment records from that facility, other than records pertaining only to the Veteran's hypertension which are found in his electronic file, are dated in December 2010.  It is VA's duty to assist the Veteran in obtaining VA treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(2) (2013).  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must obtain all relevant treatment records, which have not previously been obtained, to include all VA medical records from December 2010 through to the present from the Carl Vinson VAMC or any other facility in which the Veteran received treatment, as well as all Vocational Rehabilitation files related to Vocational Rehabilitation programs the Veteran participated in through VA programs in either Atlanta, Georgia, or in Florida.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Contact the Social Security Administration (SSA) and make as many attempts as are necessary for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any claim filed by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, must be documented in the claims folder.

3.  Once the record is developed to the extent possible, the Veteran should be afforded VA orthopedic and neurological examinations for the purpose of determining  the severity of his lumbar spine disability, to include all associated neurological manifestations.  The claims folder, including a copy of this Remand and the electronic record, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the low back in degrees, should be performed. 

The RO and the examiner must keep in mind, for the purposes of the spine examination, that the Veteran's claim has been pending since February 2001, such that consideration of his spine rating under old and new VA spine regulations is necessary.  In addition to consideration under the specific rating criteria, the examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should specifically identify any evidence of neurological manifestations due to the service-connected low back disability. Any functional impairment of the lower extremities due to the disc disease should be identified. The examiner should specifically state whether the Veteran's service-connected low back disability causes impairment of the sciatic nerve.  If so, the examiner should state whether there is complete or incomplete paralysis of the nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.  The examiner should also assess any bladder impairment associated with the spine disability.

The examiner should also provide an opinion concerning the impact of the low back disability on the Veteran's ability to work. 

The rationale for all opinions expressed by the VA examiner should be provided. If the examiner is unable to provide an opinion as to one of the questions posed, the reason should be stated in the report. 

4.  Once the record is developed to the extent possible, the Veteran should be afforded the appropriate VA examination to assess the severity of his migraine headache disability.  The claims folder, including a copy of this Remand and the electronic record, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should also provide an opinion concerning the impact of the migraine headache disability on the Veteran's ability to work. 

The rationale for all opinions expressed by the VA examiner should be provided. If the examiner is unable to provide an opinion as to one of the questions posed, the reason should be stated in the report. 

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims file must indicate whether the notification letter was returned as undeliverable. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


